Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 29, 2022. Claims 1-20 are pending. Claims 16-20 are withdrawn. Claims 1-15 are currently examined. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15), directed to an APBA modified peptide or a phage display library comprising an APBA modified peptide, in the reply filed on Nov. 29, 2022, is acknowledged. 
Applicant argues that although not necessarily obvious in view of each other, Groups I and II are very similar subject matter. Applicant argues that the inventions described in the claims are not “independent” as defined in MPEP 803 and each pertains to the same or corresponding “special technical features” which are so linked as to form a single general inventive concept.
Applicant’s arguments are not persuasive. Although related, the inventive groups vary substantially that the searches are not coextensive and each distinct Group requires its own search and considerations of other patentability issues as the art relating to one Group would not provide the structural elements required for the other Group. Thus, the search would be an undue burden on the Patent and Trademark Office resources due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. 
For the reasons above, the Restriction is deemed to be proper, and is made Final. Accordingly, claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Claim Objection
Claims 1 and 2 are objected to for the following minor informalities:
Claim 1 recites an abbreviation APBA in the claim set without spelling it out the first time it appears. 
Claims 1 and 2 recite the term “phage display peptides” which appears to refer to “phage displayed peptides” as disclosed in the specification. See e.g. [0008]. 
Applicant is required to make proper corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. See MPEP 2163. I.
These claims are directed a therapeutic peptide comprising a generic APBA modified sequence given by XC*(X)nC*(X)m. Even though the specification teaches various generic therapeutic APBA peptide formulations (see e.g. [0139]-[0143]), and proposes that such APBA peptides may be used in treating infections or other diseases (see e.g. [0212]-[0241]), it does not disclose actual embodiments of APBA peptides showing a therapeutic effect. The specification discloses peptide synthesis in Example 4, it teaches in Example 6 panning against S. aureus with APBA-dimer library generating peptide hits and characterization of the identified peptide hits via binding to S aureus cells. The specification teaches in Examples 9 and 10 peptides Kam5 and Kam8, generated by panning to S. aureus and A. baumanni, respectively, and their potential of inhibiting the bacteria by binding of the peptides. However, no evidence has been identified showing therapeutic effects of any of the APBA peptides disclosed in the specification. No prior art references have been identified teaching or suggesting that an APBA peptide with the generic formula as claimed (i.e., XC*(X)nC*(X)m) shows therapeutic effects against infectious disease or other disorders. 
The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide sufficient written description support that the applicant is in possession of the invention in the generic form as claimed. 

Conclusion
Claims 7-15 are rejected. Claims 1-2 are objected to.
Claims 3-6 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648